Holbrook, J.
(dissenting). I must dissent. At the time of his dismissal plaintiff had served over three years as a conservation officer. Of the plaintiff’s employment record the civil service hearing officer stated:
*346"In any event, I make an affirmative finding that Peterson’s prior record of employment, both with his Department and with another Department, have been exemplary. His file contains laudatory statements which would be the envy of any employee anywhere. One official went so far as to suggest that Peterson was among the top two out of approximately 100 employees in a similar capacity. His record is one of extreme efficiency and intelligence and dedication of duty. He has no prior record of difficulty in getting along with fellow employees and there have been no incidents of his abusing the public or having unsatisfactory relationships with the public. He has always received satisfactory ratings by his superiors and there is no indication of prior reprimands.”
How could the plaintiff, in the hearing officer’s very own words "an obviously outstanding conservation officer”, be subject to discharge from his conservation position on grounds of mental instability? The circuit court found that "there is * * * no testimony in the record which would indicate an emotional instability except for the contrary findings of Dr. Guner who examined plaintiff Peterson on two separate occasions”. I concur with that ruling. I am compelled to disagree with my brothers’ conclusion that the hearing officer’s ruling was based on competent, material, and substantial evidence because I interpret the facts differently than my brothers in the prevailing opinion.
This entire matter began when plaintiff received a memorandum from the DNR’s District Law Supervisor, Bernard Morgan, reading as follows:
"Your recent prosecution report case history on Daniel Plenta is far too detailed. There are several statements made that do not pertain to the case and should have been left out. A prosecution report should not be used as a means of trying to get even with someone.
*347"If Officer Pyers refused to serve the warrant as you stated he too was wrong, however, this certainly should not be put in the case history.
"You have been overly critical of almost every situation and policy since you have been in this district. Apparently this was also true when you were in District 14.
"If you are to be a successful conservation officer you are going to have to be more tolerant and stop feeling that everyone is against you.”
The story that unfolded thereafter is stated in the majority opinion. What is left out are the full opinions of Dr. Guner and the opinions of two other psychiatrists as to the mental stability of the plaintiff. Plaintiff twice visited Dr. Guner voluntarily on April 2, 1969, and on the orders of his superiors on July 8, 1969. Since the hearing officer considered the July 8, 1969, report "rather telling evidence” of plaintiff’s instability, I believe both his reports are of sufficient significance to require their complete quotation.
The April 2, 1969, visit resulted in a report by Dr. Guner that read:
"Mr. Peterson is 30 years old, white, male patient; having no children and indicated to me that they are in the process of getting a divorce.
"Mr. Peterson was found to be neat and clean in his appearance, co-operative and accessible for the examination procedure, but he was rather tense, guarded and tends to become sarcastic as well as to use projection and denial under pressure. He, however, was alert, rational and his contact with reality was found reasonably within satisfactory limits. He displayed no evidence of distortion of affect. His orientation was correct, accompanied by cleared sensorium as well as satisfactory intellectual functions and intact memory.
"He volunteered to bring considerable amount of information on account of his experiences as well as his feelings. He indicated that he had a general discharge *348from the Air Force after five months of service, because of his 'un-adaptability to military life.’ He indicated, 'I fought to get out.’
"He stated that he went to college at Central Michigan University. He indicated that he was teaching for awhile and he had to leave that place because he stated that, 'I had personality conflict with the school superintendent while I was teaching.’
"His present complaint is related with his present job performance as well as his superiors who apparently, according to the patient, are putting pressure on him. He claimed that his problem began when he refused to work more than 40 hours a week without overtime pay, the way I understood, that he was being asked.
"He stated that he could not 'cut it’ because his supervisor was not treating the officers the way he felt they should be treated. He stated that he was being accused of being paranoid, for which he is going to fight and prove that he is not.
"He indicated that Mr. Morgan who is the one that engineered those things needs psychiatric help himself and that he is not competent to supervise the people. He claimed that he can not get along with most of the personnel and there are four grievances against him. He further stated that his department is not functioning the way it should function. He indicated that his department is 'corrupt.’ He stated that they are trying to get rid of him because the others would not fight with them the way he is fighting.
"Mr. Peterson did not display any evidence of depression nor did he express any depressive ideations. His psychomotor activity was found to be within normal limits. He did not appear to be having ideas of references. He denied ever having hallucinatory experiences, which also could not be elicited.”
Dr. Guner did not conclude anything from this particular visit about plaintiffs stability.
The July 8, 1969, involuntary visit of plaintiff to Dr. Guner resulted in a report by Dr. Guner that read:
*349"Mr. Peterson appeared to be very neat and clean in his personal appearance with normal gait and posture. He seemed to have clear sensorium accompanied by intact memory as well as satisfactory intellectual functions.
"He, however, appeared to be extremely guarded, suspicious, hostile, rigid and defensive. He was tense, jittery, mildly apprehensive and anxious. He seemed to be resentful of the fact that he was requested to be seen for a psychiatric evaluation. He used a great deal of denial trying to convince me that he was not emotionally upset.
"His affect showed a moderate increase of anxiety but did not appear to be distorted. His speech was relevant and coherent but he was rather unproductive about his feelings because of being suspicious.
"He indicated that he was not going to discuss anything of his department as well as his relationship with his department. He indicated that he would like to find out if he is emotionally disturbed or not. He showed a great deal of resistance and sensitivity during the examination. He indicated that he had nothing to discuss with me without his attorney being present and stated, 'I don’t believe this examination is justified.’
"He seemed to be restless from time to time and appeared to be under increased pressure. He tended to become more irritable, hostile and sensitive. He appeared to be self-centered and extremely concerned of self-importance.
"His relationship with me and our agency showed a great deal of sensitivity, resentment and hostility. He was unable to control these feelings and expressed them through his behavior.
”1 was inclined to diagnose Mr. Peterson as having personality disorder — paranoid personality. People who suffer from this condition require psychiatric help.” (Emphasis supplied.)
These reports seem to me to be neither so consistent nor such powerful evidence of plaintiffs mental instability to justify a serious questioning of plaintiffs competence. However, based on the *350mere "inclination” of Dr. Guner in the July 8, 1969, report the civil service hearing officer concluded that the DNR was justified in finding that plaintiff had a serious emotional problem and in seeking an end to his conservation officer career. The hearing officer reached this conclusion "despite the fact that the Department made no attempt at the hearing held by me to establish that Peterson’s conduct as an officer was erratic or that he in fact was overly critical or inclined to feel persecuted”. Moreover, Dr. Guner himself, in a letter dated December 2, 1969, to the chief of Personnel of the DNR, written in response to the chiefs questions as to whether or not plaintiff should be permitted to work as an armed conservation officer, stated, "I can only evaluate his condition and I cannot give a definite answer to the * * * question.” Nowhere in his reports did Dr. Guner conclude that plaintiff was unstable. At best a professional judgment about plaintiff remained undetermined as evidenced by Dr. Guner’s willingness to state that he was only "inclined” to find plaintiff paranoid. At the very most Dr. Gun-er’s two reports seem to describe an angry civil servant highly displeased with the insertion of a critical work report into his until then sterling personnel record. Can we blame plaintiff if he appeared highly sensitive to criticism and highly sensitive to psychiatric probing under such circumstances? The hearing officer himself opined that the memorandum of plaintiff’s superior that started this dispute, though justified, "contains overtones of a 'don’t rock the boat’ attitude on the part of the superior”. It simply seems highly likely to me that if a person’s sanity is questioned, and if his job performance is questioned despite an exemplary past work record, he is going to react with *351dismay, suspicion, hostility, and be on the defensive, especially on occasions when he is involuntarily visiting a psychiatrist.
The weight and validity of Dr. Guner’s analysis as evidence of plaintiffs instability appears even weaker when it is considered that plaintiff vigorously disputed the expert qualifications of Dr. Guner. Plaintiff also submitted reports of two psychiatrists that established that plaintiff was emotionally stable. Dr. Edgar, after an extensive analysis supplemented with clinical psychological testing, concluded that plaintiff was normal in every respect, but that:
"[H]e is very much involved with the circumstances surrounding his dismissal from his job and feels a deep injustice was done to him. He has indicated much preoccupation with this situation and he has shown some distrust and suspicion. However, this may have a realistic base. "(Emphasis supplied.)
Dr. Bedwell’s report, the most extensive one before the reviewing officials below, aptly summed up the kind of person the DNR was dealing with:
"He relates directly and sincerely, has flexibility in humor. He appears to have normal judgment. He appears to be a strong-minded individual with a firm manner and definite convictions, capable of either rigidity or flexibility, appropriate to the situation.”
The circuit court found that the plaintiffs three visits to these two psychiatrists and the reports that resulted from the visits "would conclusively establish that Peterson had no emotional instability whatsoever”. This was in effect a finding that the hearing officer’s conclusions were not based on competent, material, and substantial evidence. Had I been in the position of the circuit judge I certainly would have ruled likewise.
*352I do not find any fault with the idea that public servants who are given authority to arrest citizens and who are armed during their duties should be subject to psychological testing and temporarily assigned to duties not requiring the carrying of weapons when their superiors have valid reasons to believe they may be mentally unstable. Indeed, the idea that such armed officers be periodically tested is exemplary. However, the hearing officer concluded that simply because plaintiff refused to reveal to his superiors the contents of the report of his voluntary first visit to Dr. Guner that they "had substantial reason to suspect that there might be a serious emotional or mental problem”. This ignores two crucial facts. First, no one in the DNR, or anywhere else in government, has a right to force plaintiff to divulge reports about him taken in private, voluntary psychiatric examinations. To suggest otherwise blatantly ignores plaintiff’s constitutional right to privacy. Second, plaintiff refused to reveal the results of his first visit with Dr. Guner on the advice of counsel, and so informed his superiors. Plaintiff’s refusal to divulge matters in his private life under these circumstances cannot be considered a substantial reason to question his emotional stability, contrary to the conclusion of the hearing officer.
The factual situation appears here to be a simple one. A public servant objects to a "don’t rock the boat” reprimand placed in his until then outstanding personnel file and he is then told he is overly critical and later ordered to see a psychiatrist. The individual rights plaintiff asserts here are of such importance that they deserve a final determination before the highest court of this state. For, as the hearing officer himself stated, "Such an obviously outstanding conservation offi*353cer should not be lost to the State through misunderstandings concerning his rights with respect to psychiatric examinations, or because of his failure to cooperate with one psychiatrist”.
I would affirm with costs to plaintiff.